Exhibit 10.21

ADDENDUM TO EMPLOYMENT AGREEMENT

This Addendum to Employment Agreement (“Addendum”) is made and entered into as
of this 28th day of April, 2006, by and between Colony Resorts LVH Acquisitions,
LLC, a Nevada limited liability company (the “Company”) and Robert E.
Schaffhauser (“Executive”).

RECITALS

WHEREAS, the Company and Executive entered into an Employment Agreement dated as
of March 9, 2004, as amended on March 10, 2004 (“Agreement”), which sets forth
the specific terms of employment and compensation of Executive;

WHEREAS, the Term of the Agreement will expire on February 15, 2007, and the
parties desire to extend such term and to otherwise modify certain terms of the
Agreement.

NOW THEREFORE, in consideration of the mutual promises, covenants and agreements
contained herein, the receipt and sufficiency of which is hereby acknowledged,
the parties hereby agree as follows:

1. Paragraph 2 of the Agreement shall be replaced in its entirety with the
following new Paragraph 2:

2. Term. Executive’s employment under the terms and conditions of the Agreement
commenced as of February 16, 2004 (the “Commencement Date”) for a period of
three (3) years (the “Initial Term”). Upon the expiration of the Initial Term,
this Agreement shall automatically renew for an additional three (3) years (the
“First Renewal Term”) subject to the same terms and conditions of this
Agreement. Upon the expiration of the First Renewal Term, this Agreement shall
automatically renew subject to the same terms and conditions for additional one
(1) year terms (each a “Renewal Term”) unless terminated by either party by
providing the other party with a written termination notice at least ninety
(90) days prior to the end of the First Renewal Term or any subsequent Renewal
Term. The Initial Term, First Renewal Term and each subsequent Renewal Term are
hereinafter collectively referred to as the “Term”. Notwithstanding anything to
the contrary herein, in the event of any termination of this Agreement,
Executive shall nevertheless continue to be bound, to the extent applicable, by
the terms and conditions set forth in Paragraph 7 and 8.

2. Subparagraph 3(a) of the Agreement shall be replaced in its entirety with the
following new subparagraph 3(a):

3(a) Base Salary. In consideration of Executive’s full and faithful satisfaction
of Executive’s duties under this Agreement, the Company agrees to pay to
Executive a per annum base salary of $350,000 (“Base Salary”), payable in such
installments as the Company pays it similarly placed employees, subject to usual
and customary deductions for withholding taxes and similar charges, customary
employee contributions to health, welfare and retirement programs in which
Executive is enrolled. Beginning on February 16, 2007 and continuing during the
Term on each anniversary thereafter, the Base Salary shall be increased a
minimum of five percent (5%). Notwithstanding the foregoing, the Company may
consider whether increases above the aforementioned five percent (5%) minimum
are warranted, based on Executive’s annual performance evaluation and subject to
the Company’s sole discretion.



--------------------------------------------------------------------------------

3. Other than the amendment to the Agreement as provided herein, all other terms
and conditions of the Agreement shall remain in full force and effect. In the
event any terms of the Agreement are inconsistent or contrary to this Addendum,
the terms of this Addendum shall control. All capitalized terms used herein
shall have the same meaning as set forth in the Agreement.

 

COLONY RESORTS LVH ACQUISITIONS, LLC By:  

/s/ Rodolfo E. Prieto

  Rodolfo E. Prieto, CEO and General Manager EXECUTIVE By:  

/s/ Robert E. Schaffhauser

  Robert E. Schaffhauser